Name: 2000/356/EC: Commission Decision of 26 May 2000 terminating the review of the anti-dumping measures concerning imports of certain magnetic disks (3,5&quot; microdisks) originating in Taiwan (notified under document number C(2000) 1393)
 Type: Decision
 Subject Matter: competition;  international trade;  Asia and Oceania;  communications;  trade
 Date Published: 2000-05-27

 Avis juridique important|32000D03562000/356/EC: Commission Decision of 26 May 2000 terminating the review of the anti-dumping measures concerning imports of certain magnetic disks (3,5&quot; microdisks) originating in Taiwan (notified under document number C(2000) 1393) Official Journal L 127 , 27/05/2000 P. 0058 - 0059Commission Decisionof 26 May 2000terminating the review of the anti-dumping measures concerning imports of certain magnetic disks (3,5'' microdisks) originating in Taiwan(notified under document number C(2000) 1393)(2000/356/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 905/98(2), and in particular Articles 9 and 11 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) By Regulation (EEC) No 2861/93(3), as amended by Council Regulation (EC) No 2537/1999(4), the Council imposed a definitive anti-dumping duty on imports of 3,5" microdisks used to record and store encoded digital computer information falling within CN code ex 8523 20 90 and originating, inter alia, in Taiwan.(2) An "expiry" review of the abovementioned anti-dumping measures, pursuant to Article 11(2) of Regulation (EC) No 384/96 (hereinafter "the basic Regulation"), was initiated in October 1998(5), following a request lodged by the Committee of European Diskette Manufacturers (Diskma). This review is presently ongoing.(3) On 26 June 1999, the Commission, after consultation, published in the Official Journal of the European Communities(6) a notice initiating an "interim review" of the abovementioned measures, pursuant to Article 11(3) of the basic Regulation.(4) This "interim review" investigation was initiated following a request submitted by CIS Technology Inc. (hereinafter also referred to as "the applicant"), a Taiwanese exporting producer which declared that it produced and sold for export to the Community the product concerned. The request contained sufficient prima facie evidence that a significant change in circumstances had taken place, the alleged effect of which was that the applicant's exports to the Community were no longer made at dumped prices.(5) As the applicant did not submit any request concerning changed circumstances with regard to injury, the interim review was limited to dumping.(6) The Commission officially advised the authorities of the exporting country concerned. Interested parties were given an opportunity to make their views known in writing and to request a hearing within the time limits set in the notice of initiation. A questionnaire was sent to the applicant, which submitted a complete reply.B. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE INVESTIGATION(7) By letter of 11 January 2000, the applicant informed the Commission of its decision to withdraw the request for a review.(8) Interested parties were informed of the withdrawal and given an opportunity to comment. No comments were received.(9) In accordance with Articles 11(5) and 9(1) of the basic Regulation, where the application is withdrawn, the investigation may be terminated unless such termination would not be in the Community interest. The investigation did not bring to light any considerations showing that such termination would not be in the Community interest,HAS ADOPTED THIS DECISION:Sole ArticleThe interim review of the anti-dumping measures concerning imports of certain magnetic disks (3,5" microdisks) currently classifiable within CN code ex 8523 20 90 and originating in Taiwan, limited to the microdisks produced and sold for export to the Community by CIS Technology Inc., is hereby terminated.Done at Brussels, 26 May 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ L 262, 21.10.1993, p. 4.(4) OJ L 307, 2.12.1999, p. 1.(5) OJ C 322, 21.10.1998, p. 4.(6) OJ C 181, 26.6.1999, p. 21.